Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 22,2022 has been entered.
 
Response to Amendment
Claims 1, 3-5, 7-9, and 11-12 are pending, and claims 1 and 8 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  "an pathway" should read "a pathway".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1, and those dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states "at least one flexible liner is permanently attached to the exterior of the top portion of the container," and the original disclosure fails to provide evidence that the liner is permanently attached to the container.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5,7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " wherein the cross section of the container gradually increases from the bottom portion to the top portion and aperture" in lines5-6.  It is unclear how the container can be “a cylindrical shape” as stated in line 2 and have the cross section of the container gradually increases from the bottom portion to the top portion and aperture. For examination purposes, a cylindrical shape will be construed as the cross section of Fig. 1 where the wall increases in diameter moving from the bottom of the container to the top.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walz (US 20060024492).
Regarding Claim 1, Walz teaches a container (Fig. 1 container 2) allowing for the ease of removal of its contents ([0026]) comprised of a container (Fig. 1 container 2) having a single continuous side defining a cylindrical shape ([0024] a wall having a generally conical shape), a bottom portion (Fig. 1 [0024] an opposite end forming a bottom of the container.) ending in a flat bottom (Fig. 1 shows the bottom of the container being flat) at one end of the container (Fig. 1 container 2) having one aperture ([0024] provide a vacuum release to allow the solid product to pull away from the liner. For example, the container may have a hole provided somewhere in the container, such as in the bottom of the container.) providing a pathway to the exterior, a top portion (Fig. 1 [0024] a terminal end open to the air) at the opposite end having an opening at least wide as wide as the continuous side (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), wherein the cross section of the container gradually increases from the bottom portion to the top portion and aperture (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), a non rigid flexible liner (Fig. 1 liner 3 [0017] The liner material is preferably flexible enough to be able to invert on itself) wherein the at least one flexible liner is permanently attached (Fig. 3 is annotated to show were the liner 3 and container 2 are attached; [0022] The liner may be attached to the container through welding, gluing, heat sealing) to the exterior of the single continuous wall in the top portion of the container ([0022] The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container, except for near the rim or terminal end.).

    PNG
    media_image1.png
    601
    472
    media_image1.png
    Greyscale


Regarding Claim 3, Walz teaches wherein the at least one flexible liner is attached to the interior of the top portion of the container ([0022] The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container, except for near the rim or terminal end.).

Regarding Claim 7, Walz teaches wherein the at least one flexible liner (Fig. 1 liner 3) is sized and shaped to fit and nest (Fig. 1 show the liner 3 nested inside the container 2, which would mean the liner 3 is sized to fit inside the container 3) within the container (Fig. 1 container 2).

Regarding Claim 11, Walz teaches wherein the container (Fig. 1 container 2) is constructed of a semi rigid material ([0023] The liner material is attached to a substantially rigid container…plastic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and the
prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492), as shown above in claim 1, in view of Ida (US 5699920).
Regarding Claim 4, Walz does not teach wherein the top portion possesses a channel.
Ida teaches a container with a resilient outer shell and a flexible liner with an aperture ant the center of the bottom of the resilient outer shell. Ida further teaches wherein the top portion (Fig. 1 top of resilient outer shell body 10) possesses a channel (Fig. 1 [c.2 l. 30-31] The retaining ring 13 has threads that mate with threads on the shell body. Retained between the mating threads is a liner 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Ida to include threads to the top end of the container 2 near the opening (Walz) as shown by the threads on top the resilient outer shell body 10 at the opening to close the bottle with the retaining ring 13 and nipple 12 (Ida) to connect to a screw lid to selectively allow contents of the container out and have the liner 3 extend over the new threads on container 2 (Walz) as seen by the liner 11 being retained between the mating threads of the retaining ring 13 and the shell body 10 to better secure the liner by increasing the surface area connected to the container.

Regarding Claim 5, the combination teaches wherein the at least one flexible liner (Fig. 1 Liner 3) is secured to the channel of the top portion of the container (Fig. 1 [c.2 l. 30-31] The retaining ring 13 has threads that mate with threads on the shell body. Retained between the mating threads is a liner 11) ‘920.

Regarding Claim 8, Walz teaches wherein the at least one aperture is located in the bottom portion of the container ([0024] provide a vacuum release to allow the solid product to pull away from the liner. For example, the container may have a hole provided somewhere in the container, such as in the bottom of the container.).
Walz does not teach wherein the at least one aperture is located in the center of the bottom portion of the container.
Ida teaches wherein the at least one aperture (Fig. 1 and 3 aperture 16) is located in the center (Fig. 3 shows that the aperture 16 is in the center of the bottom of shell body 10) of the bottom portion of the container (Fig. 3 [c.2 l.22] a bottom end that has an aperture 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Ida to include the constraint for the hole in the center of the bottom of container 2 (Walz) as seen by the aperture 16 on the center of the bottom of outer shell body 10 (Ida) to put for vacuum release.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492), as shown above in claim 1, in view of Zenger (US 4459793).
Regarding Claim 9, Walz does not teach wherein the container possesses a lid.
Zenger teaches a container for vacuum packaging with an outer container and inner liner configured to be shaped and attached to the outer container. Zenger further teaches wherein the container (Fig. 1 container 10) possesses a lid (Fig. 1 cover 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Zenger to include a cover on container 2 (Walz) as shown by container 10 and cover 12 of Zenger to add a cover to close the container to protect the contents inside the container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492) as applied to claim 1 above, and further in view of Kriegel (US 20100028512).
Regarding Claim 12, the combination does not teach wherein the container is constructed of plant-based bio-polyethylene terephthalate.
Kriegel teaches a container. Kriegel further teaches wherein the container is constructed of plant-based bio-polyethylene terephthalate (a PET container 124 molded from PET resin 122 polymerized from bio-based PET 120 made out of refined sugarcane 102 (plant); paragraphs [0019], [00201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Kriegel to make the container 2 of Walz constructed of plant-based biopolyethylene terephthalate as taught by KRIEGEL in order to make the container more environmentally friendly and reduce pollution as described by KRIEGEL (bio-based materials would also satisfy consumers increasing demand of products that are environmentally friendly; paragraph [0007]).

Response to Arguments
Applicant’s arguments, see Section 103 Objections second and fourth paragraph, filed 02/22/2022, with respect to the amendment to claim 1 have been fully considered and are persuasive.  The rejection of 12/14/2021 has been withdrawn. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walz (US 20060024492).
Applicant argues against 112a rejection of Claim 1 stating that “The adhesive may be any adhesive compound, resin or other means of adhering the liner to the container including but not limited to a cyanoacrylate adhesive. The use of the words "resin" or "cyanoacrylate" adhesive as the types of adhesive used to attach the liner to the container would signify that the adhesive would permanently attach the liner to the container as such adhesives do not allow for the liner to be detachable from the container. Further, the following paragraph in the present Application, paragraph [00023] discusses "In one embodiment, the flexible liner 7 may be removable." Given that the following paragraph [00023] discusses an embodiment wherein the flexible liner is removable and therefore detachable, the  language of paragraph [00022] indicates that the embodiment discussed in paragraph [00022] possesses a flexible liner that is permanently attached to the container,” and examiner replies that the use of resin and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10149841 KOKEMOR MANFRED teaches a container with a liner and a channel for holding the liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736